Citation Nr: 0400415	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1969 to September 
1972.  

This appeal originally arose from a September 1993 rating 
action that denied service connection for PTSD on the grounds 
that new and material evidence had not been submitted to 
reopen the claim.  A Notice of Disagreement therewith was 
received in October 1993, and a Statement of the Case (SOC) 
was issued in March 1994.  A Substantive Appeal was received 
in April 1994.

In June 1996, the Board of Veterans Appeals (Board) remanded 
this case to the RO for due process development.  A 
Supplemental SOC (SSOC) was issued in November 1996.  In 
September 1997, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  SSOCs were issued in February and December 1998.  In 
the latter SSOC, the RO found that the claim for service 
connection for PTSD was reopened on the basis of new and 
material evidence, but denied service connection after a de 
novo review of the entire evidence of record.  

By decision of April 1999, the Board concurred that new and 
material evidence had been submitted to reopen the claim, but 
then denied service connection for PTSD after a de novo 
review of the entire evidence of record.  In September 1999, 
the Board Vice-Chairman denied the veteran's Motion for 
Reconsideration of the April 1999 Board decision.

By decision of January 2000, the Board vacated its April 1999 
decision for failure of due process pursuant to the 
provisions of 38 C.F.R. § 20.904(a).  By decision of February 
2000, the Board concurred that new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD, and remanded the claim to the RO for further 
development of the evidence and for due process development.  
A SSOC was issued in February 2001.  In July 2001, the Board 
again remanded this case to the RO for further development of 
the evidence and for due process development.  A SSOC was 
issued in August 2002.

In April 2003, the Board referred this case for a VA medical 
expert opinion pursuant to 38 U.S.C.A. §§ 5103A, 7109 (West 
2002) and 38 C.F.R. § 20.910 (2003).   

For the reasons stated below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

Unfortunately, the Board's review of the claims file 
indicates that to ensure that all due process requirements 
are met, additional RO action on the claim on appeal is 
warranted, even though it will, regrettably, further delay a 
final decision in this matter.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Although the record contains correspondence from the RO in 
January 2002 addressing some VCAA notice and duty to assist 
provisions, the record does not include any correspondence 
from the RO that sufficiently addresses the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a one-year 
period to respond to the letter requesting information and/or 
evidence pertinent to the claim on appeal (and not the 30-day 
period noted in the June 2002 letter).  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

After providing the required notice, the RO should obtain and 
associate with the claims file all pertinent medical records 
for which the veteran provides specific information and, if 
necessary, authorization, following the procedures of 
38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The SSOC issued to the veteran and his 
representative that explains the bases for the RO's 
determination must include citation to any additional legal 
authority considered-specifically, pertinent legal authority 
implementing the VCAA (i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003))-not cited to in any SOC or SSOC.

Accordingly, this matter is hereby REMANDED to the RO (via 
for the AMC) following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for PTSD that are 
not currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD on appeal in 
light of all pertinent evidence and legal 
authority.

6.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (which includes citation 
to the provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2003), as well as clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


